UNITED STATES DISTRICT COURT F 1' L
FOR THE DISTRICT OF COLUMBlA »

cl MAR 7 5 7013
Clyde Lacy Rattler, ) ouer’tl; fU 5 Dls;,,~ct £B
) 0 9 D/stricz agk”/Dlcy
Petitioner, ) °/”'Ubla
)
v. ) Civil Action No. , ,
) 13 U327
Department of Health )
and Human Services, )
)
Respondent. )
MEMORANDUM OPINION

This matter is before the Court on initial review of the pro se complaint and application
for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 191 S(e), the Court is required to
dismiss a complaint upon a determination that it, among other grounds, fails to state a claim upon
which relief can be granted or is frivolous. 28 U.S.C. § l9l5(e)(2)(B).

Petitioner is a District of Columbia resident seeking a writ of mandamus against the
Department of Health and Human Services. The extraordinary remedy of a writ of mandamus is
available to compel an "officer or employee of the United States or any agency thereof to
perform a duty owed to plaintiff." 28 U.S.C. § 1361. The petitioner bears a heavy burden of
showing that his right to a writ of mandamus is "clear and indisputable." In re Cheney, 406 F.3d
723, 729 (D.C. Cir. 2005) (citation omitted). lt is well settled that a writ of mandamus is not
available to compel discretionary acts. See C0x v. Sec§) of Labor, 739 F. Supp. 28, 30 (D.D.C.
1990) (citing cases).

Petitioner alleges that he applied for supplemental security income ("SSI") "on or about

1983 due to his deform [sic] right elbow . . ." and was denied. Compl. at l-2. Petitioner admits

l

that he received a final decision, Compl. at 2, and he does not seek to compel any action on his
application or administrative appeal. Rather, petitioner "demands an order from the court in the
nature of a writ mandamus compeling [sic] or directing the human race . . . naked on the
sidewalk unable to move no part of thier [sic] body for eternity and award petitioner super
natural powers the right to due [sic] as he wishes." Compl. at 2. The Court previously dismissed
as frivolous plaintiff’s similarly pled complaint, see Rattler v. Dep ’t of Health and Human
Servs., Civ. Action No. 12-1427 (D.D.C. Aug. 29, 2012), and it will take the same action here.

A separate Order of dismissal accompanies this Memorandum Opinion.

 //oll%iaw\o

United States district Judge
Date: March § , 2013